jonathan e stromme and marylou stromme petitioners v commissioner of internal revenue respondent docket no filed date ps owned two houses during the years at issue they lived in one of those houses on lacasse drive and worked but did not live in the other house on emil avenue in the house on emil avenue they provided lodging for individuals with developmental disabilities the county paid sums for the care of these individuals ps reported the amounts on their tax returns but then excluded them from income held ps cannot exclude the payments received to provide foster care under sec_131 because they did not live in the house in which they provided lodging for the developmentally dis- abled adults jay b kelly for petitioners christina l cook for respondent verdate 0ct jun jkt po frm fmt sfmt v files stromme sheila united_states tax_court reports colvin chief_judge in and three and then four developmentally disabled adults lived in a house on emil avenue in shoreview minnesota the emil avenue house was owned by marylou and jonathan stromme who cared for their clients and managed the property the local_government paid them more than dollar_figure in and more than dollar_figure in for providing this foster care service the code makes these payments tax free if the clients were cared for in the strommes’ home but as discussed below the strommes owned and resided in another home and worked in but did not live in the house on emil avenue in shoreview thus we hold that they may not exclude the foster_care_payments from income for the years at issue findings_of_fact judge holmes who was the trial judge in this case fully agrees with the findings_of_fact herein the strommes were minnesota residents when they filed their petitions marylou stromme grew up as one of siblings in a small home and it was her relationship with one of her brothers danny that inspired her vocation danny was develop- mentally disabled and following the custom of the time had been sent to live in an institution called the lake owasso children’s home which was later renamed the lake owasso residence ms stromme stayed close to her brother and from about the age of began making regular weekend visits to the institution danny eventually was able to move in with the strommes and ms stromme cared for him until his death in the course of her brother’s life left ms stromme with a strong desire to help those with developmental disabilities before danny died she had become a board member of the lake owasso residence she had long been acquainted with the case managers there and after danny’s death one of them suggested that she think about operating a group home-a smaller residence usually in a family-friendly community that contemporary thinking has concluded pro- vides a better life for developmentally disabled adults than unless otherwise noted all section references are to the internal_revenue_code code in effect for the years at issue all rule references are to the tax_court rules_of_practice and pro- cedure verdate 0ct jun jkt po frm fmt sfmt v files stromme sheila stromme v commissioner large congregate care but where at the time ms stromme and her husband jonathan stromme owned two houses in shoreview one on mound avenue and another on emil avenue they lived at the mound avenue house with their children and had purchased the emil avenue house as an investment in date petitioners chose to develop the emil avenue house as a group home mr stromme oversaw the extensive renovation of the emil avenue house he added a fourth bedroom a bathroom and a living area in the basement and added a deck with a wheelchair ramp on the outside he also sought the advice of a certified_public_accountant c p a and then he and his wife started doing business as sister group home after the strommes finished these preparations the ramsey county human services department licensed them in as foster care service providers the emil avenue house with four bedrooms and an office area where the strommes kept detailed records of client activities was ready for business ms stromme took charge of caring for the clients doctor’s appointments were a constant but the clients also went around town to do everything like you would do as a normal person she organized events for them such as making easter baskets painting and mowing lawns-including the lawn at the strommes’ other house according to ms stromme she always had a client with her and the constant interaction was a job to handle these client demands the strommes also had help they hired six employees-most including jon and molly were family members but at least one was not these employees helped out both day and night the sleeping arrangements however were tight for part of there was an open bedroom but for the rest of that year and the employees and the strommes had to sleep on either the futon or the convertible sofa while they were on duty for the years in issue the strommes had claimed the emil avenue house as their home- stead affording them some real_property tax relief see eg minn stat ann sec_273 subdiv west sister stands for success in special needs together encouraging residents the reason for the last activity according to the strommes was that a client was ‘compul- sive’ about mowing grass and in fact had to be monitored or else would mow all the time verdate 0ct jun jkt po frm fmt sfmt v files stromme sheila united_states tax_court reports several neighbors saw the strommes or their cars during the day they saw them collecting mail there and for all these neighbors knew the strommes lived there what the emil avenue neighbors did not seem to know was that the strommes owned another house the strommes sold their mound avenue house in date and moved into the one they bought on lacasse drive in nearby anoka county it was at the lacasse drive house that the strommes held family get-togethers and celebrated the safe return of another son from service in iraq the lacasse drive house was also where they celebrated thanksgiving and christmas ms stromme found it a more restful place to recover from foot surgery this was in part because the lacasse drive house was much larger than the one on emil avenue excluding the basement the lacasse drive house had big_number square feet in contrast to the big_number square feet of the emil avenue house-and it was large enough to accommodate the strommes’ extended family and everyday life its six bedrooms often housed not only the strommes and their two children but also two other children from ms stromme’s first marriage plus ms stromme’s brother a niece and two grandchildren it also was large enough for the strommes to bring their clients over for outings four of respondent’s witnesses-the strommes’ neighbors on lacasse drive-had a good grasp of where the strommes spent their time during and better than the emil avenue neighbors the lacasse drive neighbors also knew the strommes owned two houses and those neighbors under- stood that the strommes worked at the emil avenue house they frequently saw ms stromme leave in the morning to go to work at the emil avenue house and then return in the evening they often saw mr stromme working in the yard or on his cars they saw both strommes bringing in groceries and noted ms stromme’s car was reliably in the driveway around dinnertime they also credibly recounted scenes of the strommes having ordinary suburban american fun like returning from a minnesota wild hockey game or throwing a lively pool party-the strommes had installed a pool in the pool was one of the lacasse drive house’s great features giving the strommes and sometimes their visiting clients a place to relax verdate 0ct jun jkt po frm fmt sfmt v files stromme sheila stromme v commissioner the strommes and their neighbors had some disagree- ments we will not memorialize these in any great detail but only note that the resulting police reports show that the strommes were present at the lacasse drive house and reported it as their residence in the strommes separated by november of that year they had sold the lacasse drive house-mr stromme moved to a home in forest lake minnesota and ms stromme found her own place the strommes considered making the lacasse drive house a group home in lieu of selling it though they were not licensed by anoka county the state of minnesota paid sister about dollar_figure in and dollar_figure in this enabled the strommes even after they took care of the emil avenue house and its clients to pay the mortgage the utilities and the cost of improvements at the lacasse drive house respondent determined that the payments from the state of minnesota were taxable after allowing the strommes some business_expense deductions ie depreciation employ- ment and real_estate_taxes interest and wages respondent determined deficiencies and penalties that totaled more than dollar_figure i sec_131 opinion the strommes claim eligibility under the sec_131 exclu- sion from income of qualified_foster_care_payments under that section petitioners may exclude the and pay- ments if they were made pursuant to a foster care program of a state paid_by a state or political_subdivision thereof or a qualified agency and the record is for the most part ambiguous about the exact cost of running sister group home the strommes drew less than bright lines between their personal expenses and the ex- penses of their clients it is difficult for us to understand how certain expenses relating to trips to mazatlan mexico and to treasure island resort and casino in welch minnesota paid with sister’s american express card aided the four developmentally disabled adults living at the emil avenue house the strommes did report some taxable business income on their returns dollar_figure from ms stromme’s windshield repair business and a separate payment to ms stromme of dollar_figure for adult foster care which she did not explain at trial verdate 0ct jun jkt po frm fmt sfmt v files stromme sheila united_states tax_court reports paid to a foster care provider for the care of a qualified_foster_individual in the foster care provider’s home see sec_131 the parties disagree about the third requirement does the phrase foster care provider’s home merely require ownership as petitioners contend or does it mean the foster care must be provided in a taxpayer’s resi- dence as respondent contends we conclude that it means the foster care must be provided in a taxpayer’s residence a ownership there are no regulations under sec_131 and there is not much caselaw on the issue before us we explicate the meaning of home in sec_131 by looking first to the text of the code if the meaning is plain we generally enforce it according to its terms see eg 489_us_235 if the language is ambiguous we can consider the legislative_history see eg 99_tc_633 the only case on the meaning of home in sec_131 is 111_tc_339 in dobra the taxpayers owned four houses where they cared for develop- mentally disabled people but conceded that only one house was their ‘personal family residence ’ id pincite the dobras nevertheless argued that because they owned each house they could exclude payments tied to the individuals in all four id pincite we held however that under sec_131 a person’s home is where he resides put more plainly in order for a ‘house’ to constitute a home petitioners must live in that house id pincite precedent fences us in the sec_131 requirements we list are those relevant to the strommes’ situation for the years at issue we need not consider whether the foster care may be provided in a taxpayer’s second home because in this case the care was not provided in petitioners’ second home the place the care was provided was not petitioners’ primary or second home for now the better course is to ob- serve the wise limitations on our function and to confine ourselves to deciding only what is nec- essary to the disposition of the immediate case 349_us_366 297_us_288 brandeis j concurring ac- cord 113_us_33 our si- lence on the issue should not be construed as our agreement with either party’s argument there is caselaw construing the phrases paid_by a state or political_subdivision thereof or by a placement agency see 99_tc_633 and qualified_foster_individual see micorescu v commissioner tcmemo_1998_398 we also found that the legislative_history of sec_131 provides little if any guidance to the meaning of ‘home’ for purposes of adult foster care that cannot also be gleaned from the plain language of the statute 111_tc_339 verdate 0ct jun jkt po frm fmt sfmt v files stromme sheila stromme v commissioner the strommes’ mere ownership of the emil avenue house is insufficient to make it their home b did the strommes live at the emil avenue house it was easy enough to decide that the dobras did not live in more than one of their houses-hired help provided the care-but the strommes spent a lot of time at the emil avenue house in and ms stromme had an office there and that is where she kept records of the clients’ daily activities their neighbors regularly saw the strommes at the house and saw the strommes’ cars in the driveway and respondent stipulated that the strommes worked shifts at the emil avenue house these facts show the strommes were frequently present at and worked at the emil avenue house but is that enough we conclude that using a house for busine sec_11 does not make it a residence we interpret the code’s use of the word home to mean the house where a person regularly performs the routines of his private life-for example shared meals and holidays with his family or family time with children or grandchildren the strommes did argue that the emil avenue house was a home in this sense they pointed to the bedroom available to them there early in and then to the living room couch and basement sofa once the fourth client moved in but they did not dispute that the other six employees also slept in the same locations when their turns for night shifts came the strommes focused as well on the location of their clothes claiming that they had two dressers in the basement with additional clothes stored in the laundry room mr stromme also said that when he needed to stay at the lacasse drive house to make improvements he would carry over personal items in a duffel bag we do not read sec_131 as prohibiting a profit_motive they also claimed that they received both personal mail such as christmas cards and busi- ness mail at the emil avenue house but the record contained specific examples of only the lat- ter some using the emil avenue address and others eg tax documents and bank statements the lacasse drive address the fact that the strommes homesteaded the emil avenue house but not the lacasse drive house also fails to convince us the strommes claimed that they could not homestead the lacasse drive house because it was not their home we disagree the strommes listed the lacasse drive house as their principal_residence on their certificate of real_estate value filed with the state-rebutting their assertion in fact declaring the lacasse drive house their continued verdate 0ct jun jkt po frm fmt sfmt v files stromme sheila united_states tax_court reports the emil avenue neighbors either do not recall or never actually saw the living arrangements inside the strommes’ emil avenue house and one of the strommes’ employees daniel hess testified that ms stromme did not always sleep at the emil avenue house during the shifts he worked we have only the strommes’ word but their unwillingness to admit that the lacasse drive house was even one of their homes casts serious doubt on their claim about living at the emil avenue house the strommes said they had a plan to make the lacasse drive house a group home which limited their use of that house during the years at issue to visits with their children repair work and outings with their cli- ents they want us to believe that they did not eat lunch or dinner at the lacasse drive house and that mr stromme slept there only when he needed to do repairs their actions do not match their words the strommes received a license from ramsey county for the emil avenue house in a mere six months even though they had to remodel the entire basement in contrast they never applied for a similar license from anoka county during their more than three years at the lacasse drive house and while their neighbors did see the strommes working at the lacasse drive house they also saw them doing everyday chores from bringing in groceries and eating meals with the family to hosting late-night pool parties their neighbors on lacasse drive credibly testified that the strommes said that they worked at emil avenue we believe that admission and find that the strommes lived at the lacasse drive house it was a big house with plenty of amenities it was where they spent time with their children and grandchildren it was the house where they lived their private life while they worked at the emil avenue house we therefore find that the lacasse drive house was their only home the homestead was not in their financial interest the emil avenue house was eligible for the home- stead tax_credit but the lacasse drive house was not the strommes bought the lacasse drive house for dollar_figure and the emil avenue house for dollar_figure the homestead tax_credit is phased out completely for property valued over dollar_figure see minn stat ann sec_273 subdiv homestead credit equal to of the first dollar_figure of the property value minus of the excess of dollar_figure although the strommes sold the lacasse drive house in date it is unclear ex- actly when and for where marylou stromme left mr stromme claimed she went to the emil avenue house a lacasse drive neighbor remembered ms stromme’s moving to the floral bay drive house we do not know where the strommes’ children moved without support for the position that ms stromme in fact moved to the emil avenue house in see rule a we cannot allow her an exclusion for even part of the year verdate 0ct jun jkt po frm fmt sfmt v files stromme sheila stromme v commissioner payments that they received from the state of minnesota in and are therefore taxable_income ii accuracy-related_penalty respondent also determined that the strommes are liable for the penalty under sec_6662 for each year in issue claiming that the strommes’ exclusions of the foster_care_payments were negligent or in disregard of rules or regula- tions or led to substantial understatements of income_tax see sec_6662 and negligence as the regulations define it is the failure to make a reasonable attempt to pre- pare one’s tax returns keep adequate books_and_records substantiate items properly or otherwise comply with the code sec_1_6662-3 income_tax regs disregard of rules includes careless reckless or intentional disregard of code provisions or regulations sec_1_6662-3 income_tax regs and an understatement of income_tax is substan- tial if it is more than dollar_figure or of the tax required to be shown on the return whichever is greater sec_6662 respondent has met his burden of production for at least the substantial_understatement ground by producing the income_tax returns reflecting the error see sec_7491 134_tc_20 aff’d 658_f3d_1255 11th cir the amounts excluded resulted in substantial understatements of income tax-since the strommes did not report any taxable_income for and but there is a reasonable_cause and good_faith defense to the penalty irrespective of whether it is based on negligence intentional disregard or a substantial_understatement_of_income_tax see sec_6664 we find taking into account all the relevant facts and circumstances that the strommes had reasonable_cause for the positions taken on their returns and acted in good_faith see id sec_1_6664-4 income_tax regs the strommes reported the amounts of the receipts on their returns albeit not as taxable_income they met all the other requirements of sec_131 and while dobra defines home as a residence the strommes’ situa- tion was arguably different-the dobras never litigated the question of whether they lived in more than one home irs verdate 0ct jun jkt po frm fmt sfmt v files stromme sheila united_states tax_court reports publications do not even try to define what a home is in describing the foster care exclusion given the ambiguity in this area of the law we find the strommes’ confusion reason- able and honest see 116_tc_438 noting that an honest and reasonable misunder- standing of fact or law weighs against imposing an accuracy- related penalty citing sec_1_6664-1 income_tax regs on the basis of these facts particularly the strommes’ honest attempts to calculate their tax_liabilities we therefore find that the strommes had reasonable_cause to take the reporting position that they did respondent counters that there are clear indicators the strommes did not act in good_faith respondent notes they failed to produce records to substantiate their foster care expenses and failed to substantiate when the fourth client came to the emil avenue house respondent also suggests that the strommes relied on their c p a to create a sec_131 facade the strommes however did keep records and the date that the fourth client entered the group home would not have changed the character of payments we therefore reject respondent’s determination that the strommes owe accuracy-related_penalties to reflect the foregoing decision will be entered under rule reviewed by the court cohen halpern foley vasquez gale thornton marvel goeke wherry kroupa holmes gustafson paris and morrison jj agree with this opinion of the court holmes j concurring i agree with nearly everything in the opinion of the court except where it states that the commissioner argues that the phrase foster care provider’s home means that foster care must be provided in a tax- payer’s residence see op ct p that’s not exactly what the commissioner was arguing-in his brief and at trial he argued that the phrase foster care provider’s home means that foster care must be provided in a taxpayer’s principal verdate 0ct jun jkt po frm fmt sfmt v files stromme sheila stromme v commissioner residence see eg answering br for respondent pre- trial memorandum for respondent it is our failure to engage that argument that compels me to write separately i the commissioner argued throughout this case that the emil avenue house needs to be the strommes’ principal resi- dence for sec_131 to apply he points to sec_121’s home-sale exclusion and reads dobra as excluding foster_care_payments from income only if the taxpayers provide care in their principal home the strommes even went along with this and argued that the emil avenue house was their primary residence i do not think that the strommes had to argue quite so vociferously and unconvincingly because i disagree with the argument that home under sec_131 means only a tax- payer’s principal_residence we held in dobra that in ordi- nary everyday speech the phrase foster care pro- vider’s home means the place or places where petitioners reside 111_tc_339 emphasis added as support for our reading we looked else- where in the code see id pincite sec_2 for example says that a head_of_household has to maintain as his home a household which constitutes for more than one- half of such taxable_year the principal_place_of_abode of a qualifying_child or a dependent the ninth circuit has held that this language does not limit a taxpayer to having only one home see dobra t c pincite discussing 332_f2d_671 9th cir rev’g 40_tc_591 see also 434_f2d_349 4th cir acknowledging the ninth circuit’s decision we clarified in dobra that the rel- sec_121 excludes gain from the sale of a principal_residence if a taxpayer owns two resi- dences he can apply sec_121 to only one-the one in light of the time he spends there dur- ing the year and other_relevant_factors that is his principal_residence see sec_1_121-1 income_tax regs the commissioner took the one-home approach in a technical_advice_memorandum see tech adv mem date we don’t give technical_advice memoranda any more deference than we would a litigating position taken by the commissioner see sec_6110 k 103_tc_398 ndollar_figure aff’d 62_f3d_136 5th cir verdate 0ct jun jkt po frm fmt sfmt v files stromme sheila united_states tax_court reports evant inquiry for a home is whether the taxpayer resided in the house at issue see dobra t c pincite we recently had another chance to construe a code section where congress used the word home without nailing prin- cipal to it see 135_tc_557 rev’d and remanded 669_f3d_1309 11th cir according to the code a minister_of_the_gospel doesn’t include in income the rental value of a home furnished to him as part of his compensation sec_107 driscoll’s con- gregation provided him with two houses driscoll excluded payments associated with both from his income but the commissioner allowed the exclusion only for his principal_residence see driscoll t c pincite we disagreed we read sec_107 as applying to compensation in the form of a dwelling house and since the parties had stipulated that the driscolls’ second house was also driscoll’s residence we found that it too was covered by the plain meaning of the statute see id pincite in my view driscoll supports dobra a home is where one resides and because a taxpayer may reside in more than one house sec_131 does not limit him to only one home but driscoll was also controversial it carried only by a seven-to- six vote see id pincite it was reversed by the court_of_appeals for the eleventh circuit which is not where this case would be headed ii therein is the explanation for why this case like 138_tc_228 also filed today ended up in conference a reluctance to include in the opinion sup- porting our decision a fuller explanation of why we’re doing what we do the audience for our opinions should note a decided lack of majority support especially after driscoll in actually defending the commissioner’s position that a taxpayer who provides foster care in his home may exclude payments only if or maybe to the extent that he provides that care in his principal home not only did we implicitly reject that point in dobra but as mentioned above dobra itself built on cases like smith v commissioner f 2d pincite holding that verdate 0ct jun jkt po frm fmt sfmt v files stromme sheila stromme v commissioner a person can have but one domicile but we see no reason why a person cannot have two homes once we decided driscoll which would seem to have been a harder case-the code section there does use the singular a home -it seems odd not to mention it in stromme and if a minister can own more than one a home surely a foster-care provider can provide care in more than one tax- payer’s home unless of course we want to go back on dobra’s holding that home means residence and challenge the ninth circuit’s similar construction of sec_2 by adopting a different rule_of construction to require us to insert principal or at most one before home where the code uses that word or maybe to interpret home to mean domicile in one way of course driscoll is directly on point the opinion of the court there held that the rule_of construction in current sec_7701 cross-referencing title of the u s code applies and tells us to treat singular nouns as including plural see driscoll t c pincite citing prior version at sec_7701 judge gustafson nevertheless argues as he did in his driscoll dissent that home has a connotation of singularity that one can only use one house at a time see gustafson op pp in driscoll he had further argued that allowing the parson- age allowance for more than one home served no legislative purpose see driscoll t c pincite noting the phrase to the extent used by him to provide a home in sec_107 he suggested a reading that would require a min- ister to allocate his rental allowance among his homes with only a part excluded see id pincite one can be sure that this part of judge gustafson’s dissent in driscoll does not apply to sec_131 not only does the phrase to the extent not occur in sec_131 but the legis- lative history runs directly opposite the recordkeeping necessitated by present law requires prorating such expenses as housing and utility costs as well as expenditures_for food the committee believes that the requirement of such detailed and complex recordkeeping may deter families from accepting foster children or from claiming the full exclusion from income to which they are entitled h_r rept no pincite 1986_3_cb_1 verdate 0ct jun jkt po frm fmt sfmt v files stromme sheila united_states tax_court reports the aim of the amendment was to help taxpayers afford the advantages of a home life to children or the disabled in need and it seems obvious that a family can have more than one home if not how would we possibly analyze in any reasonable way situations like a down-on-its-luck family that moves with its foster chil- dren among several homes during the course of the year or a family where one spouse moves with a small child to the family’s summer home while the other stays with the school-age children at their principal_residence or a minister’s family that shuttles between the various homes whose expenses we’ve already decided are all subject_to exclusion in driscoll as it turns out there is no majority to take this reasoning on only a simple reluctance to rule against the commis- sioner on one point when he wins on another a similar reluctance is at work in mclaine but it’s not one i think it wise for us to indulge in as a general matter judge halpern in his concurrence in mclaine lists the advantages of alter- native holdings where there’s a reason for reaching alter- native arguments as trial judge here i faced the related problem of a bad argument in support of the winning side the commissioner raised the argument and the presence of the still-outstanding technical_advice_memorandum date see supra note suggests that the commis- sioner will continue to do so until there’s authority to the contrary proposing to address it was not gratuitous but a reasonable progression from dobra home means residence not ownership to driscoll home includes two houses that the parties stipulated were residences to stromme-where one party relied on the legal argument that only principal residences are homes but presented lots of evidence on the factual issue that the house in question wasn’t a residence at all the answer to the legal question seemed pretty obvious and would clear up this tiny murky corner of the code a bit see eg ashcroft v al-kidd u s ll ll 131_sct_2074 court has discretion to correct errors at each step of two-step analysis we did the same thing in dobra itself where we held for the commissioner but also rejected his definition of foster care provider’s home as meaning the family residence of a licensed foster care pro- verdate 0ct jun jkt po frm fmt sfmt v files stromme sheila stromme v commissioner vider in which the licensee is the primary provider of foster care dobra t c pincite it seems odd to have the court sit in conference on cases where there’s no disagreement on the result and the only articulated dispute on the underlying legal questions reiter- ates a dissent from an earlier case decided differently it is clearly prudent and justified for any judge not to reach out and analyze tangential issues or even especially controver- sial issues but as in 131_tc_215 discussed in 138_tc_54 holmes j concurring so today in mclaine and stromme we take this counsel of prudence imprudently far a home-plate umpire shouldn’t be opining on the theoretical applicability of the infield-fly rule but surely he can tell the catcher that though the pitch was outside at least it was above the knees gustafson j concurring i agree with the opinion of the court i write separately here to address the concurring opinion of judge holmes who proposes we should hold that a foster parent may have two homes under sec_131 i disagree for two reasons first we manifestly did not need to reach this issue in order to decide this case sec_131 excludes from income payments made to the foster care provider for caring for a qualified_foster_individual in the foster care provider’s home a trial was conducted and the evidence yielded a finding of fact with which judge holmes fully agrees that the emil avenue house was not the petitioners’ home the opinion of the court reaches this conclusion without having to con- sider whether sec_131 contemplates that a foster parent may have two homes or instead permits only one judge holmes suggests that one should note a decided lack of majority support for a one- home -only interpretation of sec_131 see holmes op pp but in fact one should note instead simply that the majority found it unnecessary even to reach this interpretive question which is not really implicated here second if we were required to reach that question i would conclude that the statutory phrase in the foster care pro- verdate 0ct jun jkt po frm fmt sfmt v files stromme sheila united_states tax_court reports vider’s home does not mean in one of the foster care pro- vider’s homes rather as i observed before in another con- text in common usage a person has one home and the word therefore has a connotation of singularity the leading non-obsolete definition of home in the oxford english dictionary is a dwelling-place house abode the fixed residence of a family or household the seat of domestic life and interests one’s own house the dwelling in which one habitually lives or which one regards as one’s proper abode and the first definition for home in webster’s third new international dictionary is the house and grounds with their appurtenances habitually occupied by a family one’s principal place of residence domicile 135_tc_557 gustafson j dissenting rev’d and remanded 669_f3d_1309 11th cir the most that can be said for the multiple- homes position is that the statute might be ambiguous-ie that the appar- ently singular home might actually mean the plural homes but if the statute is ambiguous then we must interpret it in light of the elementary principle ‘that exclu- sions from income must be narrowly construed ’ commis- sioner v schleier 515_us_323 quoting 504_us_229 souter j concur- ring the narrower construction here-and the one i would adopt-is that home means one home colvin goeke and kroupa jj agree with this concur- ring opinion f verdate 0ct jun jkt po frm fmt sfmt v files stromme sheila
